Citation Nr: 1422695	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the reopening of the claims for service connection for knee disorders.  The Veteran now resides within the jurisdiction of the VA RO in Lincoln, Nebraska.

In February 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The issues involving service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the reopening of the claim for service connection for a bilateral knee disorder in a May 2004 rating decision; the Veteran was notified of this decision in June 2004, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received after the expiration of the appeal period from the May 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a bilateral knee disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the reopening of the claim for service connection for a low back disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the reopening of the Veteran's claim for service connection for a bilateral knee disorder disability in a May 2004 rating decision.  He was notified of this decision in June 2004.  The Veteran did not appeal this decision and it became final.  

The evidence of record at the time of the May 2004 rating decision included the Veteran's service treatment records, and private treatment records dated through October 2000.  The service treatment records revealed that the Veteran was treated for complaints of knee pain during service but that his lower extremities were normal on separation examination.  The 2000 private medical records revealed treatment for knee pain resulting from post-service injury to the knees.  

The evidence placed in the record subsequent to the final May 2004 rating decision includes a November 2009 private medical opinion linking the Veteran's current bilateral knee arthritis to service.  This is the first medical evidence of record providing a nexus to service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material and reopening of the claim for service connection for a bilateral knee disability is warranted.



ORDER

New and material evidence having been submitted, the claim for service connection for a bilateral knee disorder is reopened.


REMAND

The Veteran has not been accorded a Compensation and Pension examination with respect to his claims for service connection for knee disorders.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him the opportunity to submit any additional evidence with respect to his claims for service connection for right and left knee disorders.  

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed right and left knee disorders.  The claims files and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the examination and review of the record, and with consideration of the private medical records dated in 2000 showing post-service knee injury, as well as the November 2009 medical opinion, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current disability of the knees is etiologically related to active service.  The rationale for the opinion expressed must also be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim. 

4.  Review the claims folder and ensure that all necessary development has been completed in full.  If the record indicates that any development is incomplete, or that additional development is required, appropriate corrective action is to be implemented.  

5.  Following the above, readjudicate the claims for service connection for a right knee disorder and a left knee disorder.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the appellant and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


